SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

677
KA 12-00822
PRESENT: CENTRA, J.P., LINDLEY, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

REYNALDO D. MIRANDA, DEFENDANT-APPELLANT.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR DEFENDANT-APPELLANT.

REYNALDO D. MIRANDA, DEFENDANT-APPELLANT PRO SE.

DAVID W. FOLEY, DISTRICT ATTORNEY, MAYVILLE (LAURIE M. BECKERINK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Chautauqua County Court (John T.
Ward, J.), rendered March 19, 2012. The judgment convicted defendant,
upon a jury verdict, of criminal mischief in the third degree (two
counts), criminal mischief in the fourth degree, resisting arrest and
unlawful fleeing a police officer in a motor vehicle in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of, inter alia, two counts of criminal mischief in
the third degree (Penal Law § 145.05 [2]). The charges arose from an
incident in which defendant led officers of the Fredonia and Dunkirk
Police Departments on a highspeed car chase and then crashed his
vehicle into a utility pole. Defendant was apprehended after fleeing
the scene of the crash on foot, and he then damaged the windows of two
police cars by kicking them after he was arrested and placed in one
police vehicle and then in another. Defendant contends that the
evidence is legally insufficient to support the conviction of both
counts of criminal mischief because the People failed to establish
with respect to each count that the property damage exceeded $250. We
reject that contention. The People presented the testimony of a
witness who repaired the damage to the Fredonia police car at a cost
of $1,178.09, and who testified that his estimate was based on his 25
years of experience in auto collision work (see People v Butler, 70
AD3d 1509, 1509, lv denied 14 NY3d 886; People v Detwiler, 187 AD2d
973, 974, lv denied 81 NY2d 787). The People also presented the
testimony of a mechanic employed by the city of Dunkirk, who repaired
the damage to the Dunkirk police car with an existing part, and who
                                 -2-                           677
                                                         KA 12-00822

testified that he had previously purchased the part in his capacity as
a city mechanic at a cost of $612.45 (see Butler, 70 AD3d at 1509; see
also People v Mu-Min, 172 AD2d 1022, 1022, lv denied 78 NY2d 924).
Moreover, viewing the evidence in light of the elements of the crime
of criminal mischief in the third degree as charged to the jury (see
People v Danielson, 9 NY3d 342, 349), we conclude that the verdict is
not against the weight of the evidence (see generally People v
Bleakley, 69 NY2d 490, 495). We likewise reject defendant’s challenge
to the severity of the sentence.

     Defendant’s remaining contentions are raised in his pro se
supplemental brief. Because, as we have determined, the conviction is
supported by legally sufficient evidence at trial, defendant’s
contention concerning the alleged insufficiency of the evidence before
the grand jury is not reviewable on appeal (see CPL 210.30 [6]; People
v Freeman, 38 AD3d 1253, 1254, lv denied 9 NY3d 875, reconsideration
denied 10 NY3d 811). Defendant’s further contention that the grand
jury proceeding was defective is unpreserved for our review (see
People v Shol, 100 AD3d 1461, 1462, lv denied 20 NY3d 1103), and we
decline to exercise our power to review it as a matter of discretion
in the interest of justice (see CPL 470.15 [6] [a]). We reject
defendant’s contention that County Court erred in denying defendant’s
CPL 30.30 motion inasmuch as “the People declared their readiness for
trial . . . well within the six-month limit” (People v Sweet, 98 AD3d
1252, 1253, lv denied 20 NY3d 1015). Also contrary to defendant’s
contention, he was not prejudiced by the People’s failure to preserve
his car or its broken taillight as evidence that the initial stop of
his vehicle by the police was lawful (see generally People v Bernard,
100 AD3d 916, 917, lv denied 20 NY3d 1096). “Assuming, arguendo, that
the police illegally attempted to stop defendant’s vehicle in the
first instance, any taint resulting from such a stop was dissipated by
defendant’s independent and calculated act of speeding away from the
police, causing an accident and fleeing on foot” (People v Dennis, 31
AD3d 810, 811; see People ex rel. Gonzalez v Warden of Anna M. Cross
Ctr., 79 NY2d 892, 894-895).

     We have considered defendant’s remaining contentions in his pro
se supplemental brief and conclude that none requires reversal or
modification of the judgment.




Entered:   July 11, 2014                        Frances E. Cafarell
                                                Clerk of the Court